Citation Nr: 0614385	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-07 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbosacral spine, currently evaluated as 60 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from December 1967 until April 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.

It is observed that, in his February 2004 substantive appeal, 
the veteran requested a hearing before a Veterans Law Judge 
sitting at the RO.  However, in correspondence dated in 
August 2005, the veteran withdrew his request for a hearing.  


FINDING OF FACT

Throughout the rating period on appeal, the veteran's 
degenerative disc disease of the lumbosacral spine has been 
manifested by complaints of pain, radiating to the lower 
extremities, productive of severe limitation of motion, with 
findings consistent with no more than moderate neurologic 
deficit.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 60 
percent for degenerative disc disease of the lumbosacral 
spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 
4.71a, Diagnostic Code 5293 (prior to September 23, 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (from September 23, 
2002, through September 25, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (from September 26, 2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a May 2004 letter from the agency of original jurisdiction 
(AOJ) to the appellant.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  
Moreover, the statement of the case, under the heading 
"Pertinent Laws; Regulations; Ratings Schedule Provisions," 
set forth the relevant diagnostic code (DC) for the 
disability at issue (38 C.F.R. § 4.71, DC 5293, prior to and 
as of September 23, 2002; 38 C.F.R. § 4.71, DC 5243, 
effective September 26, 2003), and included a description of 
the rating formula for all possible schedular ratings under 
that diagnostic code.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
a higher rating for his service-connected disability at 
issue.

The notice detailed above did not apprise the veteran of the 
law pertaining to effective dates.  However, because the 
instant decision denies the veteran's request for an 
increased rating, no effective date will be assigned.  
Therefore, the veteran is not prejudiced by the absence of 
notice regarding effective dates.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reasons.  The AOJ 
letters noted above informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to the AOJ.  In addition, 
the February 2004 Statement of the Case included the language 
of 38 U.S.C.A. § 5103A, which contained such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The case was readjudicated thereafter, and the 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, the claims file contains the 
veteran's own statements in support of his claim.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The veteran is claiming entitlement to an increased rating 
for degenerative disc disease.  

It is observed that the schedular criteria for disabilities 
of the spine have undergone revisions twice during the 
pendency of this appeal.  The first amendment, affecting 
Diagnostic code 5293 (intervertebral disc syndrome), was 
effective September 23, 2002.  The next amendment affected 
general diseases of the spine and became effective September 
26, 2003.  

The Board will first consider whether the schedular criteria 
in effect prior to September 23, 2002, serve as a basis for 
an increased rating here.  

Throughout the rating period on appeal, the veteran's 
degenerative disc disease is evaluated as 60 percent 
disabling.  Prior to September 23, 2002, he was rated 
pursuant to Diagnostic Code 5293.  That Code section, as then 
in effect, does not provide an evaluation in excess of 60 
percent.  As such, it cannot serve as a basis for an 
increased evaluation here.  

The Board has considered whether any other Diagnostic Codes, 
as in effect prior to September 23, 2002, could serve as a 
basis for an increased rating here.  In this regard, it is 
observed that Diagnostic Code 5289, concerning lumbar 
ankylosis, Diagnostic Code 5292, concerning lumbar motion and 
Diagnostic Code 5295, pertaining to lumbosacral strain, all 
fail to offer an evaluation in excess of 60 percent.  
Moreover, as the evidence of record does not demonstrate 
vertebral fracture with cord involvement, or disability 
comparable therewith, a higher rating is not justified under 
Diagnostic Code 5285.  Similarly, as the evidence fails to 
demonstrate complete bony fixation of the spine, or 
disability comparable therewith, Diagnostic Code 5289 is 
inapplicable.  There are no other relevant Diagnostic Codes 
for consideration.

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, prior to September 26, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002 through September 25, 2003, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a maximum 60 percent disability rating is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month 
period.  In fact, there is no indication that bed rest was 
prescribed by a physician at any time.  Moreover, the 
criteria relating to incapacitating episodes does not afford 
a rating in excess of 60 percent.  Thus, the revised version 
of Diagnostic Code 5293, as in effect from September 23, 2002 
through September 25, 2003, does not allow for an increased 
rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating.

The Board finds that separate evaluations for the orthopedic 
and neurologic manifestations of the veteran's degenerative 
disc disease of the lumbar spine, when combined with the 
evaluations for the other service-connected disabilities, 
would not result in a higher combined rating than that 
currently in effect, as will be explained below.

The Board will first consider an appropriate rating for the 
neurologic manifestations of the veteran's service-connected 
degenerative disc disease.  In the present case, the 
veteran's neurological complaints relate to the lower 
extremities.  Thus, Diagnostic Codes 8522-8530 are 
potentially applicable.  

Upon VA examination in March 2003, Romberg's test was 
negative.  He could straight leg raise to 75 degrees 
bilaterally without any increase in low back pain.  Deep 
tendon reflexes were 2+ throughout.  The left toe was 
downgoing on Babinski's test and the right toe did not 
respond.  Motor strength was 5/5 in all muscle groups 
throughout the lower extremities.  Sensory examination 
revealed a decreased quality of sensation in the right foot.  
Sensory testing was otherwise normal.  

Subsequent treatment records reflect similar neurologic 
findings.  For example, a September 2004 VA outpatient 
treatment report showed 4/5 power in the left lower 
extremity.  The extensor hallices longus and ankle flexion 
were within normal limits bilaterally.  Reflexes were 2+ at 
the knees.  Ankle reflexes were 2+ on the right and were 
diminished on the left.  Sensory findings were normal 
bilaterally and straight leg raise was negative.  Babinski's 
test was downgoing bilaterally.  

Moreover, a January 2005 VA clinical record indicates that 
sensation of the lower extremities was grossly intact to 
light touch except around the L5 nerve distribution of the 
left foot.  There was decreased sensation of the medial calf 
dorsum of the foot and lateral foot.  Iliopsoas, quadriceps, 
hamstrings, ankle dorsiflexors, plantar flexors, extensor 
hallices longus and FHL all had 5/5 strength, though there 
was slight weakness of the quads on the left.  The veteran's 
knee jerks were 2+ bilaterally.  Ankle jerks were 3+ on the 
right and 0 on the left.  Babinski's sign was downgoing 
bilaterally.  Finally, upon VA examination in March 2005, the 
veteran's reflexes were 1+ at the ankle.  He could ambulate 
unaided and could raise from his toes and heels and squat.  

The Board finds that the above evidence supports a finding of 
no more than moderate neurologic deficit.  

As the medical evidence does not specifically state which 
nerves were affected by the veteran's low back disability, 
the Board will simply apply the Diagnostic Code affording the 
highest possible rating evaluation for "moderate" 
neurological symptoms.  In this manner, the Board satisfies 
its obligation to resolve all reasonable doubt in favor of 
the veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In the present case, a 20 percent rating for 
moderate disability is afforded under Diagnostic Codes 8520, 
8521, 8524, and 8526.  Thus, the veteran is entitled to a 20 
percent rating under Diagnostic Code 8520, 8521, 8524, or 
8526 for the neurologic manifestations of the disability at 
issue.

In the present case, it is not necessary to evaluate the 
orthopedic manifestations of the veteran's service-connected 
degenerative disc disease to conclude that the revised 
version of Diagnostic Code 5293, effective September 23, 
2002, does not afford an increased rating here.  Indeed, even 
if the veteran's orthopedic manifestations of degenerative 
disc disease are deemed severe, warranting a 40 percent 
evaluation under Diagnostic Code 5292 or 5295, such rating, 
combined with the 20 percent for neurologic manifestations, 
does not yield a higher combined evaluation when factoring in 
all other service-connected disabilities.  This will be 
demonstrated below.

The rating period on appeal begins May 25, 2001.  From that 
date until May 16, 2002, the veteran is assigned a 60 percent 
evaluation for degenerative disc disease under Diagnostic 
Code 5293, a 20 percent rating for diabetes mellitus under 
Diagnostic Code 7913, a 10 percent rating for bronchial 
asthma under Diagnostic Code 6602 and a noncompensable 
evaluation for alopecia of the scalp under Diagnostic Code 
7899-7817.  When applying those evaluations to the combined 
ratings table of 38 C.F.R. § 4.25, a combined rating of 70 
percent is derived. 

If the 60 percent evaluation for degenerative disc disease is 
removed and two separate 40 and 20 percent ratings 
(representing orthopedic and neurological manifestations, 
respectively) are inserted in its place, the combined 
evaluation does not exceed the 70 percent rating derived 
above.  As such, there is no basis for separate orthopedic 
and neurologic evaluations for the veteran's service-
connected degenerative disc disease of the lumbar spine.

From May 16, 2002, to February 28, 2003, the veteran's 
combined rating is 80 percent.  Again, a separate 40 percent 
rating for orthopedic manifestations of degenerative disc 
disease and a 20 percent rating for neurologic manifestations 
of degenerative disc disease, when combined with all other 
service-connected disabilities, only yields a combined rating 
of 70 percent per the combined ratings table of 38 C.F.R. 
§ 4.25.  As such, an award of separate ratings for the 
orthopedic and neurologic evaluations for the veteran's 
service-connected degenerative disc disease of the lumbar 
spine is not for application. 

Finally, from February 28, 2003, the veteran's combined 
rating is 90 percent.  Again, a separate 40 percent rating 
for orthopedic manifestations of degenerative disc disease 
and a 20 percent rating for neurologic manifestations of 
degenerative disc disease, when combined with all other 
service-connected disabilities, only yields a combined rating 
of 80 percent per the combined ratings table of 38 C.F.R. 
§ 4.25.  As such, an award of separate ratings for the 
orthopedic and neurologic evaluations for the veteran's 
service-connected degenerative disc disease of the lumbar 
spine is not for application. 

For the reasons explained above, the revisions to the 
schedular criteria effective September 23, 2002, do not 
afford the veteran an increased rating.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5238, 5243 (2005).  A 100 percent 
evaluation applies where the evidence shows unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 for lumbosacral strain; Diagnostic Code 5238 for 
spinal stenosis; Diagnostic Code 5242 for degenerative 
arthritis; and Diagnostic Code 5243 for intervertebral disc 
syndrome.  

Here, there is no showing of ankylosis in the medical 
evidence.  As such, the General Rating Formula does not serve 
as a basis for an increased rating here.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  

As discussed above, the veteran is already in receipt of the 
highest available rating 60 percent rating for incapacitating 
episodes of intervertebral disc syndrome.  Thus, a higher 
evaluation is not possible on this basis.  

In conclusion, the schedular criteria pertaining to 
disabilities of the spine, as in effect prior to September 
23, 2002, as revised effective September 23, 2002, and as 
further amended effective September 26, 2003, do not warrant 
an increased rating for the veteran's degenerative disc 
disease of the lumbar spine.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Separate scar evaluation

It is noted that the veteran's lumbosacral spine disability 
involves a scar.  Therefore, the Board has considered whether 
the veteran is entitled to a separate rating for such scar.  

Disabilities of the skin are addressed under 38 C.F.R. 
§ 4.118.  It is observed that revisions were made to 
38 C.F.R. § 4.118 during the pendency of this appeal.  
However, the Diagnostic Code at issue, 7804, remained 
essentially unchanged.  Throughout the entirety of the 
appeal, evidence of a superficial and painful scar is 
required in order to achieve a compensable rating under 
Diagnostic Code 7804.  Here the evidence does not establish 
that such criteria have been met.  Indeed, upon VA 
examination in March 2005, the veteran's surgical scar was 
described as well healed.  Moreover, the veteran has not 
raised any complaints referable to the scar.  For these 
reasons, assignment of a separate evaluation for a lumbar 
spine surgical scar is not warranted.  

Extraschedular consideration

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.




ORDER

An evaluation in excess of 60 percent for degenerative disc 
disease of the lumbosacral spine is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


